Exhibit 10.7

MERIDIAN BIOSCIENCE, INC.

2012 STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

TIME-BASED (U.S. EMPLOYEES)

Summary of Restricted Share Unit Award Grant

Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Meridian Bioscience,
Inc. 2012 Stock Incentive Plan (the “Plan”) and this Restricted Share Unit Award
Agreement (the “Agreement”), the following number of Restricted Share Units of
the Company (the “Restricted Units”), on the Grant Date set forth below:

 

 

Name of Grantee:

                                                                  

        

 

Number of Units:

                                                

Grant Date:

   November 5th, 2020            

Vesting Date:

   November 15th, 2023        

Terms of Agreement

1.        Grant of Restricted Share Unit Awards. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, the total number of
Restricted Units set forth above. The Restricted Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.

2.        Vesting of Restricted Units.

           (a)        Except as otherwise provided in this Agreement, this grant
of Restricted Units shall vest in full on the Vesting Date above. Prior to the
Vesting Date, no portion of the award is vested, except as otherwise provided in
Section 2(b) or (c).

           (b)        All of the Restricted Units shall vest in full prior to
the Vesting Date upon the occurrence of any of the following: (i) the Grantee
dies while in the employ of the Company; (ii) the Grantee satisfies the
requirements for Retirement, including separation from employment with the
Company; (iii) the Grantee has a Disability; or (iv) there is a Change in
Control event described in Section 2(g) of the Plan.

           (c)        The Committee may, in its sole discretion, accelerate the
time at which the Restricted Units become vested and non-forfeitable to a time
other than the Vesting Date as provided in Section 2(a) or to a time other than
provided in Section (2)(b)(i), (ii), (iii) or (iv) on such terms and conditions
as it deems appropriate in accordance with the terms and conditions of the Plan,
provided such acceleration does not result in an impermissible acceleration of
payments under Section 409A of the Code.

3.        Forfeiture of Restricted Units.

           (a)        The Restricted Units that have not yet vested pursuant to
Section 2 shall be forfeited automatically without further action or notice if
the Grantee ceases to be employed by the Company other than as provided in
Section 2(b) or (c) hereof.



--------------------------------------------------------------------------------

           (b)        The Grantee hereby acknowledges that in order for the
Restricted Units to vest, Grantee must, prior to the first Vesting Date
identified on the first page hereof under “Summary of Restricted Share Unit
Award Grant”, (i) accept the Restricted Units online or by telephone in
accordance with the procedures established by the Company and Merrill Lynch,
and; (ii) open a Merrill Lynch brokerage account through the system maintained
on behalf of the Company. If the Grantee has not completed both of the tasks
prior to the first Vesting Date identified on the first page hereof under
“Summary of Restricted Share Unit Award Grant”, the Restricted Units shall be
forfeited as of such date.

4.        Payment.

           (a)        Except as otherwise provided in this Agreement, the
Company shall deliver to the Grantee one share of its common stock (“Share”) for
each vested Restricted Unit within thirty (30) days following the earlier of:

 

  (i)

the Vesting Date identified on the first page hereof under “Summary of
Restricted Share Unit Award Grant”;

 

  (ii)

the date of the Grantee’s death;

 

  (iii)

the date of the Grantee’s Disability, provided such Disability also constitutes
a “disability” within the meaning of Section 409A of the Code with respect to a
Grantee whose Restricted Units are subject to Section 409A of the Code;

 

  (iv)

the date of Grantee’s termination of employment with the Company as a result of
Retirement or a Change in Control event described in Section 2(g)(i) or (ii) of
the Plan, provided such termination of employment also constitutes a “separation
from service” within the meaning of Section 409A of the Code with respect to a
Grantee whose Restricted Units are subject to Section 409A of the Code; or

 

  (v)

the date of an event described in Section 2(g)(iii) or (iv) of the Plan,
provided such event also constitutes a “change in control event” within the
meaning of Section 409A of the Code with respect to a Grantee whose Restricted
Units are subject to Section 409A of the Code.

If the Grantee is a “specified employee” within the meaning of Section 409A of
the Code on the date of the Grantee’s separation from service and the Grantee’s
Restricted Units are subject to Section 409A of the Code, then payment under
(iv) above shall be made on the first day of the seventh month following the
Grantee’s separation from service, or, if earlier, the date of the Grantee’s
death.

           (b)        The Company’s obligations with respect to the Restricted
Units shall be satisfied in full upon the delivery of its Shares pursuant to
Section 4(a) herein.

5.        Transferability. The Restricted Units may not be transferred and shall
not be subject in any manner to assignment, alienation, pledge, encumbrance or
charge, until all restrictions are removed or have expired, unless otherwise
provided under the Plan. Any purported Transfer or encumbrance in violation of
the provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Units.

6.        Voting and Other Rights. The Grantee will not have any rights of a
shareholder of the Company with respect to the Restricted Units until the
delivery of the underlying Shares. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Shares in the future, and the rights of the Grantee will be
no greater than that of an unsecured general

 

- 2 -



--------------------------------------------------------------------------------

creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.

7.        Dividend Equivalent Payment Rights. The Grantee shall possess no
dividend equivalent payment rights with respect to the Restricted Units granted
pursuant to this Agreement as of the Grant Date.

8.        Continuous Employment. Unless otherwise specified by the Plan, for
purposes of this Agreement, the continuous employment of the Grantee with the
Company shall not be deemed to have been interrupted, and the Grantee shall not
be deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.

9.        No Employment Contract. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.

10.        Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company.

11.        Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local, foreign or other tax in connection with the
Restricted Units or dividend equivalent payments thereon pursuant to this
Agreement, it shall be a condition to earning the award that the Grantee make
arrangements satisfactory to the Company for payment of such taxes required to
be withheld. With respect to payments under Section 4 herein, the Committee may,
in its sole discretion, require the Grantee to satisfy such required withholding
obligation by surrendering to the Company a portion of the Shares earned by the
Grantee hereunder, and the Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the Fair Market Value of
such Shares on the date of surrender. Further, the Committee may accelerate the
payment of a portion of the Shares earned by the Grantee hereunder to pay the
Federal Insurance Contributions Act (FICA) tax under Sections 3101, 3121(a) and
3121(v)(2) of the Code and the corresponding income tax withholding related to
the FICA amount.

12.        Adjustments. The number and kind of Shares deliverable pursuant to a
Restricted Unit are subject to adjustment as provided in Section 8 of the Plan.

13.        Compliance with Law. While the Company shall make reasonable efforts
to comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Units or Shares that may be
delivered pursuant to Section 4 herein, the Company shall not be obligated to
deliver any Restricted Units or Shares pursuant to this Agreement if the
delivery thereof would result in a violation of any such law or listing
requirement.

14.        Amendments. Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may be provided in the Plan.

15.        Section 409A of the Code. It is intended that the Restricted Units
shall be exempt from the application of, or comply with, the requirements of
Section 409A of the Code. The terms of this Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the Restricted Units

 

- 3 -



--------------------------------------------------------------------------------

shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject the Grantee to the
additional tax imposed under Section 409A of the Code.

16.        Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17.        Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern except with respect to Section 2(a) of this Agreement. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Units.

18.        Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.        No Advice Regarding Award. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the acquisition or sale of
the underlying securities. The Grantee is hereby advised to consult with the
Grantee’s personal tax, legal or financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

20.        Governing Law.

           (a)        The interpretation, performance, and enforcement of this
Agreement, including tort claims, shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws thereof.

           (b)        Any party bringing a legal action or proceeding against
another party arising out of or relating to this Agreement may bring the legal
action or proceeding only in the United States District Court for the Southern
District of Ohio and any of the courts of the State of Ohio, in each case
sitting in Cincinnati, Ohio.

           (c)        Each of the Company and the Grantee waives, to the fullest
extent permitted by law, (i) any objection which it may now or later have to the
laying of venue of any legal action or proceeding arising out of or relating to
this Agreement brought in any court of the State of Ohio sitting in Cincinnati,
Ohio or the United States District Court for the Southern District of Ohio
sitting in Cincinnati, Ohio, including, without limitation, a motion to dismiss
on the grounds of forum non conveniens or lack of subject matter jurisdiction;
and (ii) any claim that any action or proceeding brought in any such court has
been brought in an inconvenient forum.

           (d)    Each of the Company and the Grantee submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the Southern District of Ohio sitting in Cincinnati, Ohio and
its appellate courts, and (ii) any court of the State of Ohio sitting in
Cincinnati, Ohio and its appellate courts, for the purposes of all legal actions
and proceedings arising out of or related to this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

21.        Language. If the Grantee receives this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

22.        Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

MERIDIAN BIOSCIENCE, INC.    By:                                     
                                    Name: Bryan T. Baldasare    Title: Chief
Financial Officer   

 

- 5 -